DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 31-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim measuring content of a fluid sample, receiving a measurement of a temperature of a body part, generating corrective data and correcting a result. The limitations of generating corrective data and correcting a result, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Measuring content and receiving a temperature are insignificant data gathering steps. Other than reciting “computer executed steps,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer executed steps” language, “generating” and “correcting in the context of this claim encompasses the user manually calculating the corrected result. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element-  that the computer executes the steps. The computer is recited at a high-level of generality (i.e., any hardware or software operating system see specification page 3) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the calculating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims are directed to the same abstract idea as the independent claims and do not, in combination, recite significantly more than the abstract idea or a practical application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31-39, 42-44 and 49-51 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over U.S. Patent Application Publication 2005/0069925 to Ford.
As to claim 31 and 49-51, Ford discloses a method of measuring body fluid content, the method comprising computer executed steps, the steps comprising:
measuring content of a fluid sample taken from a subject (Ford [0343]);
receiving a measured value of a temperature of a body part of the subject (Ford [0346]-[0348]);
generating corrective data based on the received measured temperature value and on previously gathered data (Ford [0346]-[0348] and [0144]-[0145]); and
correcting a result of said measuring of the content of the fluid sample taken from the subject, using the generated corrective data (Ford [0346]-[0348] and [0144]-[0145]).
As to claim 32, see the discussion of claim 31, additionally, Ford discloses the method wherein said correcting comprises replacing the result of said measuring of the content with a range of values based on the corrective data (Ford [0144]-[0145] and [0344]-[0345]).
As to claim 33, see the discussion of claim 31, additionally, Ford discloses the method wherein said correcting comprises changing the result of said measuring of the content when the result is not within a range of values based on the corrective data (Ford [0332]-[0347]).
As to claim 34, see the discussion of claim 31, additionally, Ford discloses the method wherein said generating of the corrective data is based on data received from a computer in communication with a device used for said measuring of the content of the fluid sample (Ford abstract).
As to claim 35, see the discussion of claim 31, additionally, Ford discloses the method further comprising forwarding the measured value of the temperature of the body part of the subject to the computer that is in communication with the device, wherein the data received from the computer that is in communication with the device, is data generated on the computer that is in communication with the device, based on the measured temperature value (Ford [0346]-[0348] and [0144]-[0145]).
As to claim 36, see the discussion of claim 31, additionally, Ford discloses the method wherein the previously gathered data comprises for each one of a plurality of previously taken test samples, a respective temperature value measured when taking the test sample and a respective content value measured using the test sample (Ford [0346]-[0348] and [0144]-[0145])
As to claim 37, see the discussion of claim 31, additionally, Ford discloses the method wherein the previously gathered data comprises for each one of a plurality of previously taken test samples, a respective temperature value measured when taking the test sample, a respective content value measured using the test sample, and a respective time indication (Ford [0346]-[0348] and [0144]-[0145])
As to claim 38, see the discussion of claim 31, additionally, Ford discloses the method wherein the previously gathered data comprises for each one of a plurality of previously taken test samples, a respective temperature value measured when taking the test sample, a respective content value measured using the test sample, and an at least one other parameter value (Ford [0346]-[0348] and [0144]-[0145])
As to claim 39, see the discussion of claim 31, additionally, Ford discloses the method further comprising taking the fluid sample from the body part of the subject (Ford [0346]-[0348] and [0144]-[0145])
As to claim 42, see the discussion of claim 31, additionally, Ford discloses the method further comprising generating disease progress data based on the previously gathered data (Ford [0346]-[0348] and [0144]-[0145])
As to claim 43, see the discussion of claim 31, additionally, Ford discloses the method wherein said generating of the disease progress data is based on data received from a computer in communication with a device used for said measuring of the content of the fluid sample (Ford [0346]-[0348] and [0144]-[0145])
As to claim 44, see the discussion of claim 31, additionally, Ford discloses the method further comprising a preliminary step of changing the temperature of the body part into a predetermined value prior to taking the fluid sample from the body part (Ford [0153] and [0157]-[0158])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40-41  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2005/0069925 to Ford. In further view of U.S. Patent Application Publication 2015/0317855 to Sezan et al.

As to claim 40-41, see the discussion of claim 31, however, Ford does not explicitly teach the method further comprising receiving biometric data taken from the body part of the subject. Sezan discloses receiving biometric data (fingerprint data) taken from the body part of the subject (Sezan [0023], [0048], and [0058]-[0059]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant to take fingerprint data as in Sezan to allow for more accurate patient identification.
Claims 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2005/0069925 to Ford in view of U.S. Patent Application Publication 2016/0069743 to Innopix
As to claim 45, see the discussion of claim 31, however, Ford does not explicitly teach the method further comprising capturing an image of the body part. Innopix discloses capturing an image of the body part (Innopix [00244). It would have been obvious to conduct imaging as in Innopix as in Ford to improve the ability of the system to capture additional data
Allowable Subject Matter
Claim 46-48 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon overcoming the rejection under 101.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052. The examiner can normally be reached Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA A LAM/             Primary Examiner, Art Unit 3686